Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 08/13/2020 has been entered.  

Claims 1 and 10 have been amended, and 
Claims 1-18 are currently pending.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Allowable Subject Matter

Claims 1-18.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: 
The independent claims of the present invention recite a method and a non-transitory computer program product for analyzing user data to more accurately optimizing the determination of coupons/advertisements based on transaction history and delivering those coupons/advertisements after acceptance.      
The art of record teaches evaluating and selecting offers based on past purchases histories from a plurality of retailers, however, the art of record does not teach a first context which is a purchase history during a particular time period and a second context which is a purchase history during a particular time period at a distinct and different retailer and then selecting a coupon based upon matching those two contexts.

Subject Matter Eligible under 35 USC § 101.  
The claims of the present invention recite a method and a non-transitory computer program product for analyzing user data to more accurately optimizing the determination of coupons/advertisements based on transaction history and delivering those coupons/advertisements after acceptance, hence the claims are directed to a process and/or machine.  One could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Applicant’s arguments are not persuasive n and of themselves, but like the parent application, assuming arguendo that the claims are an abstract idea performed on generic computer equipment (Step 2A, Prong 1) the claims create an “Integration into a practical application” that requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, under Step 2A, Prong 2. 
Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681